Mobley, Chief Justice.
In this pro se petition for writ of habeas corpus, the petitioner at the hearing before the trial court testified that his attorney assured him, prior to the entering of his plea of guilty, that he would receive three five-year sentences, all to run concurrently, whereas the court sentenced him to two five-year sentences to run concurrently, and the third sentence of five *594years to run consecutively to the first sentence. His attorney testified, and the habeas corpus judge found, "that the sentence received was the same as the sentence that was recommended by the district attorney which was the same sentence he told the petitioner he would probably receive provided the judge went along with the district attorney’s recommendation.”
Submitted September 12, 1972
Decided October 5, 1972.
Melvin Giles, pro se.
Arthur K. Bolton, Attorney General, for appellee.
The record supports the finding that the petitioner was not under any misapprehension as to the sentence that the district attorney would recommend, and that the plea of guilty was voluntarily entered. It was not error to remand the petitioner to the custody of the warden.

Judgment affirmed.


All the Justices concur.